  Case 19-00998       Doc 49    Filed 05/20/20 Entered 05/21/20 09:29:40              Desc Main
                                  Document      Page 1 of 1
                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF ILLINOIS
                                       Eastern Division

In Re:                                        )               BK No.:     19-00998
Jason Heffern                                 )
                                              )               Chapter: 13
                                              )
                                                              Honorable Jack Schmetterer
                                              )
                                              )
                Debtor(s)                     )

                ORDER MODIFYING DEBTOR'S PLAN POST-CONFIRMATION

       THIS MATTER coming to be heard on the Debtor's MOTION TO MODIFY PLAN; the Court
being advised in the premises; with due notice having been given to all parties in interest;

   IT IS HEREBY ORDERED:

   1. Debtor's current Chapter 13 Plan is modified post-confirmation to:
a) Defer the May 2020 payment and the current trustee default to the end of the Plan;
b) Suspend the trustee payments for June 2020 and July 2020;
c) Debtor shall resume making the regular trustee payments in August 2020;
d) Extend the Chapter 13 plan term to 69 months under H.R. 748 – CARES ACT §1113;
e) The plan base amount remains the same;
f) The Trustee shall not be required to perform collections on behalf of creditors pursuant to any prior
confirmed plan.



                                                          Enter:


                                                                   Honorable Jack B. Schmetterer
Dated: May 20, 2020                                                United States Bankruptcy Judge

 Prepared by:
 David H. Cutler, esq.
 Counsel for Debtor(s):
 Cutler & Associates,
 4131 Main St.,
 Skokie, IL 60076
 Phone: (847) 673-8600
